33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 3 November 2022.
 ALLOWABLE SUBJECT MATTER
Claim 3-4, 9, 16-17, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,5-8,10-15,18-22,24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US PG PUB No. 2015/0067759) in view of APA (see Specification [002]-[006]) and Atkisson (US PG PUB No. 2011/0258391).
As per claim [1,13,14], a method for cache pre-warming, comprising:
creating a list of files (see Beard [0034]) to be accessed by a filesystem of a destination (see Beard FIG 1: 104) that is already operational (see FIG 2B and [0064])  based on at least one access pattern of a source filesystem (see Beard FIG 1: 102), the destination filesystem having a cache (see Beard FIG 1: 118), wherein the list indicates a first plurality of files (see Beard [0035]: “An OID store 122 record OID nodes 131 for file handles (as described below), and 
further maintain tables which map file handles to OID nodes 131.”); and
copying a second plurality of files from the source filesystem to the destination filesystem, wherein the second plurality of files includes the first plurality of files (see Beard [0044]), wherein a size in total of the second plurality of files exceeds a size of the cache (see e.g., Beard [0032]) and
However, Beard does not expressly disclose but in the same field of endeavor Applicant discloses in the background likely files to be accessed by the destination storage system, specifically
wherein the destination filesystem is configured to prefetch, after the copying, files indicated in the list from the destination filesystem and to store the prefetched files in the destination filesystem cache (see APA [004]: “To this end, such existing solutions may include pre-fetching files that are likely to be accessed”),
It would have been obvious before the effective filing date of the invention to modify Beard to further prefetch, after the copying, files that are likely to be accessed at the destination. 
The suggestion/motivation for doing so would have been for the benefit of prewarming the cache (see APA [004]).
Therefore it would have been obvious before the effective filing date of the invention to modify Beard to further prefetch files likely to be accessed at the destination file system for the benefit of prewarming the cache to arrive at the invention as specified in the claims.
However, Beard in view of APA does not expressly disclose but in the same field of endeavor discloses  
wherein the cache has an eviction policy that is active during the both the copying and prefetching (see Atkisson [0299])
It would have been obvious before the effective filing date of the invention to manage the cache using an eviction policy when using the cache as taught by Atkinsson.
The suggestion/motivation for doing so would have been for the benefit of continuously managing cache space (see Atkisson FIG 12: 1208 and [0351]).
Therefore it would have been obvious before the effective filing date of the invention to modify Beard in view of APA to further evict data as taught by Atkisson for the benefit of continuously managing cache space to arrive at the invention as specified in the claims. 
As per claim [2,15] the method of claim 1, 
wherein the at least one access pattern is determined based on at least one of: an access log of the source filesystem, and a plurality of timestamp attributes of the source filesystem (see Atkisson [0012]).
[Atkisson discloses determining a destage order based on an access log of the data. It would have been obvious before the effective filing date to modify Beard to use an access log to determine likely access as taught by Atkisson.]
As per claim [5, 18] the method of claim 1, further comprising:
disabling writes to the source filesystem; performing a cutover from the source filesystem to the destination filesystem; and redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see Beard FIG 2D and [0070]) .
[Writes are disabled to the source filesystem to the extent they are forwarded to the destination filesystem.]
	As per claim [6,19] the method of claim 1, 
wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see Beard [0076]).
[Migrating in stages is taken to encompass a third plurality of files that is migrated after a first plurality of files.] 
As per claim [7,20] the method of claim 1, 
wherein the copying of the second plurality of files from the source filesystem to the destination filesystem is performed in reverse order with respect to a determined likelihood of their being accessed (see Atkisson [0299])
[Atkisson discloses determining a destage order based on a LRU order. It would have been obvious before the effective filing date to modify Beard to use LRU copy order as taught by Atkisson.]
As per claim [8, 21] the method of claim 6, 
wherein the access data related to the source filesystem includes a plurality of timestamp attributes (see Beard [0032]), wherein the second plurality of files is copied such that the plurality of timestamp attributes is preserved (see Beard [0034])
As per claim [10,23], the method of claim 1 
wherein the cache is configured to utilize a least recently used eviction policy, further comprising: causing at least one file of the list of files to be marked as recently accessed (see Atkisson [0299]).
As per claim 24, the system of claim 14, 
wherein the system is further configured to: determine, based on the at least one access pattern, at least one of the first plurality of files having an access frequency above a threshold, wherein the destination filesystem is configured not to evict the determined at least one of the first plurality of files (see Atkisson [0299]: “hot”)
As per claim 25, the system of claim 14, 
wherein the at least one access pattern is determined based on data stored in a system that is external to the source filesystem (see Atkisson [0299]: “hot”)
As per claim 26, a method for filesystem migration, comprising: 
creating a list of files (see Beard [0034])  to be accessed by a filesystem of a destination (see Beard FIG 1: 104)  that is already operational (see Beard FIG 2B and [0064]) , the destination filesystem having a cache (see Beard FIG 1: 118), wherein the list indicates a first plurality of files (see Beard [0035]: “An OID store 122 record OID nodes 131 for file handles (as described below), and further maintain tables which map file handles to OID nodes 131.”), 
wherein the list of files likely to be accessed by the destination filesystem is determined based on a second plurality of files stored in the source filesystem, wherein the second plurality of files includes the first plurality of files (see Beard [0044]), 
[The list of files to be copied (i.e., all the files) is taken as a second plurality of files.] 
wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein copying of files from the source filesystem to the destination filesystem is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see Beard [0076]); and 
[Migrating in stages is taken to encompass a third plurality of files that is migrated after a first plurality of files.] 
 copying the second plurality of files from the source filesystem to the destination filesystem (see Beard [0044]), 
wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see e.g., Beard [0076]), wherein a size in total of the second plurality of files exceeds a size of the cache (see e.g., Beard [0032])  and 
However, Beard does not expressly disclose but in the same field of endeavor Applicant discloses in the background likely files to be accessed by the destination storage system (see APA [004]: “To this end, such existing solutions may include pre-fetching files that are likely to be accessed”),
It would have been obvious before the effective filing date of the invention to modify Beard to further prefetch, after the copying, files that are likely to be accessed at the destination. 
The suggestion/motivation for doing so would have been for the benefit of prewarming the cache (see APA [004]).
Therefore it would have been obvious before the effective filing date of the invention to modify Beard to further prefetch files likely to be accessed at the destination file system for the benefit of prewarming the cache to arrive at the invention as specified in the claims.
However, Beard in view of APA does not expressly disclose but in the same field of endeavor discloses  
wherein the cache has an eviction policy that is active during the both the copying and prefetching (see Atkisson [0299])
It would have been obvious before the effective filing date of the invention to manage the cache using an eviction policy when using the cache as taught by Atkinsson.
The suggestion/motivation for doing so would have been for the benefit of continuously managing cache space (see Atkisson FIG 12: 1208 and [0351]).
Therefore it would have been obvious before the effective filing date of the invention to modify Beard in view of APA to further evict data as taught by Atkisson for the benefit of continuously managing cache space to arrive at the invention as specified in the claims. 
Claim 27-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US PG PUB No. 2015/0067759) in view of  Atkisson (US PG PUB No. 2011/0258391) and Watanabe (US PG PUB No. 20040148484)
As per claim 27, a method for filesystem migration, comprising: 
copying a plurality of files from a source filesystem (see Beard FIG 1: 102) to a filesystem of a destination (see Beard FIG 1: 104) that is operational (see Beard FIG 2B and [0064]), the destination filesystem including a cache (see Beard FIG 1: 118), the plurality of files having a plurality of timestamp attributes (see Beard [0032]), 
wherein the destination filesystem is a cloud filesystem (see Beard FIG 1: 101 and [0025]) exposed by a caching gateway (see Beard [0025]: NFS), wherein the plurality of files is copied such that the plurality of timestamp attributes is preserved (see Beard [0034]); and 
wherein a size in total of the plurality of files exceeds a size of the cache and
 However, Beard does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically adjusting a speed of the copying of the plurality of files based on a utilization of the cache (see FIG 6: 604 and [0039]).
It would have been obvious before the effective filing date of the invention to modify Beard to further throttle the copy task as taught by Watanabe.
The suggestion/motivation for doing so would have been for the benefit of avoiding a cache puncture (see Watanabe [0005]).
Therefore it would have been obvious to modify Beard to further implement a file system migration comprising adjusting a speed of the copying as taught by Watanabe for the benefit of improving data copy operation to arrive at the invention as specified in the claims. 

However, Beard in view of APA does not expressly disclose but in the same field of endeavor discloses  
wherein the cache has an eviction policy that is active during the both the copying and prefetching (see Atkisson [0299])
It would have been obvious before the effective filing date of the invention to manage the cache using an eviction policy when using the cache as taught by Atkinsson.
The suggestion/motivation for doing so would have been for the benefit of continuously managing cache space (see Atkisson FIG 12: 1208 and [0351]).
Therefore it would have been obvious before the effective filing date of the invention to modify Beard in view of APA to further evict data as taught by Atkisson for the benefit of continuously managing cache space to arrive at the invention as specified in the claims. 
As per claim 28, the method of claim 27, further comprising: 
disabling writes to the source filesystem; performing a cutover from the source filesystem to the destination filesystem; and redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see Beard FIG 2D and [0070]) .
[Writes are disabled to the source filesystem to the extent they are forwarded to the destination filesystem.]
RESPONSE TO ARGUMENTS
The previous grounds of rejection are each withdrawn in view of Applicant’s arguments. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137